Knowlton, J.
By the Pub. Sts. c. 3, § 3, cl. 23, it is provided that, in the construction of statutes, “the word ‘town’ may be construed to include cities.” If this provision is applicable to the word “towns,” as used in the first part of § 14 of the Pub. Sts. c. 48, the cities of Lynn and Haverhill are to be counted as having required the county commissioners to establish a truant school, and the votes of Beverly and Danvers to rescind their former votes are immaterial, and a peremptory writ of mandamus must be issued.
Reading § 14 of the Pub. Sts. c. 48, as if it were a single enactment, the use of the word “towns” alone in the first part of the section, and of the words “cities or towns ” in a similar connection in the last part of the section, creates an ambiguity, and raises a doubt whether a distinction was not intended between the method of requiring the establishment of a county truant school under the first part of the section, and of a union truant school for different counties under the last part of the section. But upon considering the history of the legislation the whole matter becomes clear. The first part of the section is a re-enactment of the St. of 1873, c. 262, § 5, in which the words used were “ cities or towns,” and the commissioners, without intending to change the meaning, and evidently with a view to conciseness, omitted the word “ cities ” as unnecessary. Their first report to the Legislature did not contain the last part of § 14 of the Pub'. Sts. c. 48, and this was derived from a subsequent enactment of the Legislature (St. 1881, c. 144), and incorporated into their report by an amendment. In this amendment the words “cities or towns ” were retained as found in the original act.
*42We are of opinion that the word “ towns ” in the first part of the section includes cities, and that if the towns of Beverly and Danvers could effectually rescind their action after having joined with other towns in requiring the county commissioners to establish a truant school, which we do not intimate, there are still more than three cities and towns continuing in the requirement, and the order must be, Peremptory mandamus to issue.